Citation Nr: 0022275	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.  

In April 1999, the veteran was scheduled for a hearing before 
a local hearing officer; however, he canceled this hearing.  

Additional evidence was received at the RO and the Board 
subsequent to the issuance of the February 1999 statement of 
the case.  As this evidence duplicates evidence previously of 
record and/or is not relevant to the issue on appeal, a 
remand to the RO for the issuance of a supplemental statement 
of the case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c) (1999).


FINDINGS OF FACT

1.  In March 1983, the RO denied entitlement to service 
connection for a low back disorder.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

2.  Evidence has not been presented since the March 1983 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The March 1983 RO rating decision that denied entitlement 
to service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

2.  Evidence received since the March 1983 RO rating decision 
that denied entitlement to service connection for a low back 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

During service in May 1945, the veteran reported suffering 
back strain in December 1944 when lifting a heavy box.  Since 
then, he had chronic, recurrent low back pain which at times 
radiated down the left leg.  X-rays of the lumbosacral spine 
were negative.  The examiner diagnosed strain, chronic, mild, 
lumbosacral, secondary to injury in December 1944 when 
lifting a heavy box.

After service, the veteran was examined by John E. Heslin, 
M.D. in May 1948.  He complained of left back pain.  Dr. 
Heslin noted that no pathology in the urinary tract was 
identified to account for the veteran's symptoms.

The veteran claimed entitlement to service connection for a 
low back disorder in February 1983.  He stated that in 
December 1944 he and another soldier were moving heavy boxes 
when the other soldier let go and he was left holding the 
box.  His back reportedly snapped and he felt a sharp pain 
that went down his legs.  He was treated at the field 
hospital.  He further stated that he had recurring trouble 
with his back over the years since the injury and had 
required surgery.  

In support of his claim, the veteran provided numerous 
private medical records, dated from 1958 to 1982, evidencing 
post-service treatment for back problems (including from J. 
Darrell Shea, M.D.; Clifford C. Chu, M.D.; William McLeod, 
M.D.; Dr. F. Peck; Dr. Paul Welch; Paul M. Clark, M.D.; Dr. 
Jabbur; Dr. Schwartzberg; Richard H. Tessler, M.D.; Bruce R. 
Crossman, M.D.; Dr. Goldberg; Fish Memorial Hospital; and 
Albany Medical Center Hospital).  These records showed that 
the veteran gave a history of low back pain as early as 1956.  
He reported an on-the-job back injury while working as an 
electrician in 1959.  A myelogram in December 1959 showed a 
herniated disc at L4-L5.  He underwent several surgeries, 
including for herniated discs, as early as 1960.  More recent 
diagnoses included lumbar spondylosis with radiculopathy, 
severe degenerative disc disease at L3-L4, L4-L5, and spinal 
stenosis with encroachment upon the peripheral nerves and 
lateral recesses of L4-L5 and S1.

Additional evidence associated with the claims folder in 1983 
included the veteran's Honorable Discharge from the U.S. 
Army, his Enlisted Record and Report of Separation, his 
Separation Qualification Record, and his Honorable Discharge 
from the National Guard.

In March 1983, the RO denied entitlement to service 
connection for a low back disorder.  The specified basis for 
the decision was that the veteran's "low back condition as a 
result of industrial injury subsequent to military service 
[is] not related to the veteran's acute and transitory low 
back muscle strain which occurred in 12-44."  The RO 
notified the veteran of this decision and of his appellate 
rights by means of a letter dated April 1, 1983.  He did not 
appeal.

The veteran sought to reopen his claim for service connection 
for a low back disorder in May 1998.  He stated that he fell 
down the stairs and hurt his back during service.  He 
provided a chart showing the history of his medical treatment 
over the years, indicating that his first treatment for a low 
back disorder after service was in 1960.

In May and October 1998 statements, the veteran reported that 
his low back disorder was incurred in service and that the 
military considered it to be a chronic condition.  He stated 
that he fell down two flights of stairs during service and 
landed on his back.

In support of his claim, the veteran provided private medical 
records dated from 1958 to 1992, including from Drs. McLeod, 
Peck, Tessler, Welch, Crossman, Clark, Jabbur, Schwartzberg, 
and Shea; Memorial Hospital; Albany Medical Center; Fish 
Memorial Hospital; and Paul B. Goldberg, M.D. of Halifax 
Medical Center.  The majority of these records showing 
treatment for back problems were copies of those previously 
submitted with the 1983 claim.  Some showed treatment for 
conditions other than a back disorder, i.e., recurrent 
esophageal stricture, thrombophlebitis. 

Also obtained were private treatment records of the veteran 
from John W. Westcott, M.D., dated from 1993 to 1998; from 
James E. Stricker, M.D., dated in 1978; and from Orlando 
Orthopaedic Center (Dr. Shea) dated in 1990.  In July 1978, 
the veteran gave a history of back problems since 1959, 
following an injury while he was working as an electrician.  
Dr. Stricker felt that his symptoms were due to degenerative 
changes of the spine.  In August 1990, Dr. Shea diagnosed the 
veteran as having thoracic spondylosis.  Treatment records 
from Dr. Westcott, including an October 1998 written 
statement, were primarily for urological problems.

The veteran further provided duplicate copies of some of his 
service medical records, including those dated in May 1945 
showing treatment for back problems, and duplicate copies of 
his Honorable Discharge from the U.S. Army, his Separation 
Qualification Record, and his Honorable Discharge from the 
National Guard.  

Finally, the veteran submitted a page from NOTRnews urging 
veterans to contact their representatives; a March 2000 
treatment record showing that he underwent heart surgery; a 
newspaper article concerning a fire at the National Personnel 
Records Center (NPRC); an October 1985 VA excretory urogram, 
showing severe osteoarthritis of the lumbar spine; 
recommendations from supervisors during service concerning 
his work performance; copies of cards showing his membership 
in veterans' organizations; and a service personnel record 
showing he was trained in airplane mechanics. 


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated April 1, 1983, the RO notified the veteran of 
the March 1983 rating decision denying service connection for 
a low back disorder.  The veteran was also advised of his 
appellate rights, and did not appeal.  Therefore, the RO's 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to March 1983 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated the 
veteran's claim according to the definition of material 
evidence enunciated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) ("a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board's review of this claim under the 
more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome, and the veteran has been provided notice of the 
applicable regulation, i.e., 38 C.F.R. § 3.156.  

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a low 
back disorder has not been submitted.  

To the extent that the veteran contends that he has a low 
back disorder as a result of an in-service injury, this 
evidence is not new.  Prior to 1983, he had alleged that he 
injured his back during service and underwent treatment and 
continued to experience back symptomatology since service.  
So the contentions are not new; he is merely repeating his 
prior assertions.  This evidence is cumulative of evidence of 
record at the time of the March 1983 rating decision.  
Moreover, even if they were new, lay statements concerning 
the in-service onset of a low back disorder would not be 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993).

Copies of the service medical records and service personnel 
records (Honorable Discharge from the U.S. Army, Separation 
Qualification Record, and Honorable Discharge from the 
National Guard) are not new evidence as they were before the 
RO in 1983.

While new, the page from NOTRnews; the newspaper article 
concerning a fire at the NPRC; the recommendations from the 
veteran's supervisors during service concerning his work 
performance; the copies of cards showing the veteran's 
membership in veterans' organizations; and the service 
personnel record showing that the veteran was trained in 
airplane mechanics are not material.  They provide no 
substantive information regarding the matter at hand.

Many of the medical records are duplicates of those that were 
before the RO in 1983.  Moreover, to the extent that the 
medical records show the presence of a low back disorder many 
years after service, they are not new.  There was evidence 
before the RO in March 1983 that the veteran had a current 
low back disorder, diagnosed as early as 1959.  

Some of the medical records are new, however, they are not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claim.  They do not 
in any way provide a medical linkage of any current low back 
disorder with the veteran's active service.  There is no 
medical evidence indicating that the veteran has any low back 
disorder that is related to disease or injury in service.  
The records that show a current low back disability are not 
significant because they merely reflect the presence of this 
condition many years after service, without relating it to 
the veteran's service in any manner.  Accordingly, the 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim.

Medical records that do not mention a back disorder, even if 
new, are not material.  The fact that the veteran is 
presently, or at some point was, impaired due to other 
medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to March 1983 is not new and material and does not 
serve to reopen claim for service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case because nothing in the record suggests there is evidence 
that might reopen the finally denied claim.  The veteran 
reported that he submitted all of the medical records he 
could obtain, and that some of the doctors who treated him 
were deceased.  See Written statement, dated May 8, 1998.  
Further, any additional records showing the presence of a 
back disorder many years after service would not serve to 
reopen the claim.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a low back disorder is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


